                                                  Case 3:18-cv-04881-JSC Document 259 Filed 03/11/21 Page 1 of 3

    UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF CALIFORNIA                                               BILL OF COSTS                                                           C O U RT U S E O N L Y
                                                                                                                                          OBJECTION DEADLINE:
      Form CAND 133 (Rev. 2/2017)                        Please follow the instructions on page 3 when completing this form.
                                                                                                                                          OBJECTION FILED: YES              NO 

1. CASE NAME                                                         2. CASE NUMBER               3. DATE JUDGMENT ENTERED              4. PARTY AGAINST WHOM JUDGMENT WAS ENTERED
Emily Fairbairn and Malcolm Fairbairn v. Fidelity Investments        3:18-cv-4881-JSC             February 26, 2021                     Emily Fairbairn and Malcolm Fairbairn (Plaintiffs)
Charitable Gift Fund


5. NAME OF CLAIMING PARTY                                            6. NAME OF ATTORNEY FOR CLAIMING PARTY (or indicate “PRO SE”)      7. PHONE AND EMAIL OF CLAIMING PARTY, IF PRO SE
Fidelity Investments Charitable Gift Fund                            David C. Marcus



8. REQUEST TO TAX THE FOLLOWING AS COSTS:                                                                                        (SHADED AREAS ARE FOR COURT USE ONLY)

            COST ITEM                   AMOUNT CLAIMED              LIST SUPPORTING DOCUMENTATION              Amt Allowed           Disallowed                 Disallowance Reason
                                                                                                                                                                    Code/Notes
 a. FEES OF THE CLERK AND FOR SERVICE OF PROCESS
  Filing Fees and Docket Fees,                           $0
  Civil LR 54-3(a)(1), 18 U.S.C.
  1923

  Service of Process, Civil LR 54-                       $0
  3(a)(2)

 b. REPORTERS’ TRANSCRIPTS

  Transcripts for appeal, Civil LR               $5,019.30      Declaration of David C. Marcus
  54-3(b)(1)                                                    Exhibit A

  Rulings from the bench, Civil LR                       $0
  54-3(b)(2)

  Other transcripts (by order or                         $0
  stipulation), Civil LR 54-3(b)(3)

 c. DEPOSITIONS

  Deposition transcript/video                  $74,219.85       Declaration of David C. Marcus
  recording, Civil LR 54-3(c)(1)                                Exhibit B

  Deposition exhibits, Civil LR 54-              $5,950.35      Declaration of David C. Marcus
  3(c)(3)                                                       Exhibit B

  Notary & reporter attendance                           $0
  fees, Civil LR 54-3(c)(4),(5)

 d. REPRODUCTION, EXEMPLIFICATION

  Government records, Civil LR                           $0
  54-3(d)(1)

  Disclosure/formal discovery                  $77,235.00       Declaration of David C. Marcus
  documents, Civil LR 54-3(d)(2)                                Exhibit C
                                                                Exhibit D
                                                   Case 3:18-cv-04881-JSC Document 259 Filed 03/11/21 Page 2 of 3

  Trial exhibits, Civil LR 54-3(d)(4)            $3,168.63       Declaration of David C. Marcus
                                                                 Exhibit E

  Visual aids, Civil LR 54(d)(5)               $105,293.69       Declaration of David C. Marcus
                                                                 Exhibit F

 e. WITNESS FEES AND EXPENSES

  Total from itemized Witness                      $552.46       Declaration of David C. Marcus
  Fees worksheet,* Civil LR 54(e)                                Exhibit G

 f. COURT-APPOINTED PROFESSIONALS, INTERPRETERS

  Fees for special masters &                              $0
  receivers, Civil LR 54-3(f)

  Court-appointed experts,                                $0
  28 USC § 1920(6)

  Interpreters and special                                $0
  interpretation services, 28 USC
  §§ 1828, 1920(6)

 g. MISCELLANEOUS COSTS

  Costs on appeal, Civil LR 54-                           $0
  3(g) & FRAP 39

  Costs of bonds and security,                            $0
  Civil LR 54-3(h)

 TOTAL AMOUNT                              $ 271,439.28          Declaration of David C. Marcus                   $    0.00                  $    0.00
                                                                 Exhibit A
                                                                 Exhibit B
                                                                 Exhibit C
                                                                 Exhibit D
                                                                 Exhibit E
                                                                 Exhibit F
                                                                 Exhibit G

9. ADDITIONAL COMMENTS, NOTES, ETC:


10. AFFIDAVIT PURSUANT TO 28 USC § 1924: I declare under penalty of perjury that the foregoing             11. Costs are taxed in the amount of                     and included in the judgment.
costs are correct and were necessarily incurred in this action and that the services for which fees have
been charged were actually and necessarily performed.                                                      Susan Y. Soong
Name of Attorney/Claiming Party: David C. Marcus                                                           Clerk of Court

                                                                                                           BY:                                     , Deputy Clerk               DATE:

SIGNATURE:                                                                 DATE: March 11, 2021
                                         Case 3:18-cv-04881-JSC Document 259 Filed 03/11/21 Page 3 of 3

                                     *WITNESS FEES/EXPENSES COMPUTATION WORKSHEET FOR ITEM 8.e OF REQUEST TO TAX COSTS (28 USC 1821)

                                                                 ATTENDANCE                       SUBSISTENCE                       TRAVEL/MILEAGE          TOTAL COST
     WITNESS NAME , CITY AND STATE OF RESIDENCE                # Days           $ Cost          # Days            $ Cost    Travel Cost or                    Per Witness
                                                                                                                                                   $ Cost
                                                                                                                              # Miles POV
Cristian Zarcu, San Diego, CA                                      1                0                                         $552.46                         $552.46




                                                                                                     TOTAL WITNESS FEES/EXPENSES                            $ 552.46
